Order filed August 27, 2019




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-19-00590-CV
                                       ____________

                        IN THE INTEREST OF V.A., ET AL.


                      On Appeal from the 313th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2018-01783J

                                          ORDER

       On August 8, 2019, we ordered the Harris County District Clerk to file a
supplemental clerk’s record to include a relevant item that was omitted from the
original clerk’s record. See Tex. R. App. P. 34.5(c). The record was due by August
19, 2019, but has not been filed. Accordingly, the Harris County District Clerk is
directed to file a supplemental clerk’s record no later than September 6, 2019,
containing the decree of termination. If the omitted item is not part of the case file, the
district clerk is directed to file a supplemental clerk’s record containing a certified
statement that the omitted item is not a part of the case file.

                                       PER CURIAM